10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 2118-cv-01639-RSL Document 35-1 Filed 01/23/19 Page 17 of 30

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ALPHAPRINT, INC. DBA
ALPHAGRAPHICS SEATTLE, a Washington NO- 2118'CV-01639-RSL

corporation,
STIPULATED MOTION FOR
Plaintiff PROTECTIVE ORDER

vs Noted: January 22, 2018
REID BAKER, an individual and his marital
community; KATHLEEN BAKER, and her
marital community; JOSHUA CARL, an
individual; JENNIFER REID and her marital
community; SUPERGRAPHICS, LLC, a
Washington Limited Liability Company; and
DOES l through 50, Inclusive,

 

Defendants.

Counsel for the parties jointly move and stipulate as follows:

A court may enter a protective order “requiring that a trade secret or other confidential
research, development, or commercial information not be revealed or be revealed only in a
specified way.” Fed. R. Civ. P. 26(c)(1)(G). “Rule 26(c) confers broad discretion on the trial
court to decide When a protective order is appropriate and what degree of protection is
required.” Seattle Tz'mes Co. v. Rhinehart, 467 U.S. 20, 36 (1984). Under this rule, the Court
may, for good cause, enter an order to “protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(l).

MOTION FOR PROTECTIVE ORDER - l of 14
(2:18-cv-01639-RSL) LAw oFFlcEs
GORDON THO|V|AS HONEYWELL LLP
1201 PAC|FIC AVENUE, SU|TE 2100
TAcoMA,WAsHlNGToN 98402 20
(253) 620-6500 - FAC$IM|LE (253) 620-6565

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 2:18-cv-01639-RSL Document 35-1 Filed 01/23/19 Page 18 of 30

Because this case involves a dispute between direct competitors in the printing and
graphics industry regarding alleged misappropriation of trade secrets, good cause exists for
the Court to enter a protective order providing greater protection for highly sensitive
competitive information that merits “Attomey’s Eyes Only” protection for a limited subset of
Highly Confidential documents as outlined below to protect a party from specific harms
associated with providing such information to a direct competitor.

l. PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential, proprietary, or
private information for which special protection may be warranted Accordingly, the parties
hereby stipulate to and petition the court to enter the following Stipulated Protective Order.
The parties acknowledge that this agreement is consistent with LCR 26(0). It does not confer
blanket protection on all disclosures or responses to discovery, the protection it affords from
public disclosure and use extends only to the limited information or items that are entitled to
confidential treatment under the applicable legal principles, and it does not presumptively
entitle parties to file confidential information under seal.

2. “CONFIDENTIAL” AND “HIGHLY CONFIDENTML” MATERlAL

“Confidential” material shall include the following documents and tangible things
produced or otherwise exchanged (regardless of how generated, stored or maintained): any
document, portion of file, transcribed testimony, or other information or material, that the
Producing Party in good faith reasonably believes to include confidential research,
development, commercial, or other sensitive business or financial information

Materials marked “HIGHLY CONFIDENTIAL” comprise those materials that would

otherwise fall within the scope of the “Confidential” designation, but that the Producing Party

MOTION FOR PROTECTIVE ORDER - 2 of 14
(2118-CV-01639-RSL) LAW OFF|CES
GORDON THOMAS HONEYWELL LLP
1201 PAC|F|C AVENUE, SU|TE 2100
TACOMA, WASH|NGTON 98402 21
(253) 620-6500 - FACS|M|LE (253) 620-6565

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 2:18-cv-01639-RSL Document 35-1 Filed 01/23/19 Page 19 of 30

in good faith reasonably believes to comprise particularly sensitive confidential material
warranting more restricted disclosure due to the fact that this case revolves around a dispute
between competitors_e.g., trade secrets, highly sensitive non-public technical information,
future development or marketing plans, customer information, and key financial information
Materials may be designated “HIGHLY CONFIDENTIAL” only if the Producing Party
reasonably believes in good faith that designation as “Confidential” will not provide adequate
protection
3- M

The protections conferred by this agreement cover not only confidential
material (as defined above), but also (l) any information copied or extracted from confidential
material; (2) all copies, excerpts, summaries, or compilations of confidential material; and (3)
any testimony, conversations, or presentations by parties or their counsel that might reveal
confidential material. However, the protections conferred by this agreement do not cover
information that is in the public domain or becomes part of the public domain through trial or

otherwise.

4. ACCESS TO AND USE OF CONFIDENTIAL AND HIGHLY CONFIDENTIAL
MATERIAL

4.1 Basic Princigles. A receiving party may use confidential material that is
disclosed or produced by another party or by a non-party in connection with this case only for
prosecuting, defending, or attempting to settle this litigation Confidential and Highly
Confidential material may be disclosed only to the categories of persons and under the
conditions described in this agreement Confidential and Highly Confidential material must be
stored and maintained by a receiving party at a location and in a secure manner that ensures

that access is limited to the persons authorized under this agreement

MOTION FoR PROTECTIVE oRDER - 3 of 14
(2;18-cv-01639-RSL) LAW OFF.cES

GORDON THOMAS HONEYWELL LLP
1201 PAC|F|C AVENUE, SU|TE 2100
TAcoMA,WAsHlNGToN 98402 22
(253) 520-6500 - FACS|M|LE (253)620-6565

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01639-RSL Document 35-1 Filed 01/23/19 Page 20 of 30

4.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
ordered by the court or permitted in writing by the designating party, a receiving party may
disclose any confidential material only to:

(a) the receiving party’s counsel of record in this action, as well as employees
of counsel to whom it is reasonably necessary to disclose the information for this litigation;

(b) the officers, directors, and employees (including in house counsel) of the
receiving party to whom disclosure is reasonably necessary for this litigation;

(c) experts and consultants to whom disclosure is reasonably necessary for this
litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
A);

(d) the court, court personnel, and court reporters and their staff;

(e) copy or imaging services retained by counsel to assist in the duplication of
confidential material, provided that counsel for the party retaining the copy or imaging service
instructs the service not to disclose any confidential material to third parties and to
immediately return all originals and copies of any confidential material;

(f) during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by the court,
Pages of transcribed deposition testimony or exhibits to depositions that reveal confidential
material must be separately bound by the court reporter and may not be disclosed to anyone
except as permitted under this agreement;

(g) the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information

MOTION FOR PROTECTIVE ORDER - 4 of 14
(2§18-6V-01639-RSL) |_AW OFF|CES
GORDON THOMAS HONEYWELL LLP
1201 PAC|F|C AVENUE, SU|TE 2100
TACOMA,WASH|NGTON 98402 23
(253)620-6500 - FACS|M|LE (253) 620-6565

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 2:18-cv-01639-RSL Document 35-1 Filed 01/23/1'9 Page 21 of 30

4.3 Disclosure of “HIGHLY CONFIDENTIAL” Information or Items. Unless
otherwise ordered by the court or permitted in writing by the designating party, a receiving
party may disclose any HIGHLY CONFIDENTIAL material only to:

(a) Outside counsel of record in this action, as well as employees and
independent contractors of outside counsel that are engaged in work necessary to assist in the
litigation;

(b) experts and consultants hired by the parties or their attorneys of record to
whom disclosure is reasonably necessary for this litigation and who have signed the
“Acknowledgment and Agreement to Be Bound” (Exhibit A);

(c) The author of a document containing the information or other person who
originally received the information in the ordinary course of business, however, if this
category applies to any named party or any former employee of Plaintiff, additional
limitations shall apply. lf a party believes this provision allows a named party or a former
employee of Plaintiff to review Highly Confidential information,

i. the Highly Confidential Inforrnation may only be viewed in the
presence of outside counsel or via an electronic platform that does not allow
the viewer to save, download, copy, print, image or in any fashion preserve or
replicate the information; and

ii. the viewer is precluded by court order from saving,
downloading, photographing, copying, printing, sharing, or allowing others to
view, save, download or otherwise duplicate the Highly Confidential

Information.

MOTION FOR PROTECTIVE ORDER - 5 of 14
(2:18-cv-01639-RSL) LAW oFFlcES

GORDON THOMAS HONEYWELL LLP
1101 PACIF|C AVENUE, SU|TE 2100

TAcoMA,WAsHlNGToN 98401 24

(253) 520-6500 - FACS|M|LE (253)620-6565

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 2:18-cv-01639-RSL Document 35-1 Filed 01/23/19 Page 22 of 30

(d) Court reporters and videographers, and persons preparing transcripts and
videos of depositions;

(e) the Court and Court personnel as long as it is filed under seal or provided in

a manner that does not disclose it to the public;

(f`) vendors or service providers retained by the parties or their attorneys of
record, including litigation support services, provided they have signed the Acknowledgment
and Agreement to Be Bound (Exhibit A); and

(g) Any other person upon order of the Court or stipulation of the Producing
Party in writing or on the record at a deposition or hearing.

4.4 Filing Confidential or Highly Confidential Material. Before filing confidential
material or discussing or referencing such material in court filings, the filing party shall confer
with the designating party to determine whether the designating party will remove the
confidential designation, whether the document can be redacted, or whether a motion to seal
or stipulation and proposed order is warranted Local Civil Rule S(g) sets forth the procedures
that must be followed and the standards that will be applied when a party seeks permission
from the court to file material under seal.

5. DESIGNATING PROTECTED MATERIAL

5.l Exercise of Restraint and Care in Designating Material for Protection. Each
party or non-party that designates information or items for protection under this agreement
must take care to limit any such designation to specific material that qualifies under the
appropriate standards. The designating party must designate for protection only those parts of
material, documents, items, or oral or written communications that qualify, so that other

portions of the material, documents, items, or communications for which protection is not

MOTION FOR PROTECTIVE ORDER - 6 of 14
(2:18-cv-01639-RSL) LAW oFFlcEs
GORDON THOMAS HONEYWELL LLP
1201 PAC|F|C AVENUE, SU|TE 2100
TACOMA, WA$H|NGTON 98402 25
(253) 620-6500 - FACS|M|LE (253) 620-6565

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 2:18-cv-01639-RSL Document 35-1 Filed 01/23/19 Page 23 of 30

warranted are not swept unjustifiany within the ambit of this agreement Mass,
indiscriminate, or routinized designations are prohibited Designations that are shown to be
clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
encumber or delay the case development process or to impose unnecessary expenses and
burdens on other parties) expose the designating party to sanctions. If it comes to a
designating party’s attention that information or items that it designated for protection do not
qualify for protection, the designating party must promptly notify all other parties that it is
Withdrawing the mistaken designation

5.2 Manner and Timing of Designations. Except as otherwise provided in this
agreement (see, e.g., second paragraph of section 5 .2(a) below), or as otherwise stipulated or
ordered, disclosure or discovery material that qualifies for protection under this agreement
must be clearly so designated before or when the material is disclosed or produced.

(a) Information in documentarv fonn: (e.g., paper or electronic documents and
deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
proceedings), the designating party must affix the word “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL” to each page that contains confidential material. If only a portion or
portions of the material on a page qualifies for protection, the producing party also must
clearly identify the protected portion(s) (e.g., by making appropriate markings in the
margins).

(b) Testimonv given in deposition or in other pretrial proceedings: the parties
and any participating non-parties must identify on the record, during the deposition or other
pretrial proceeding, all protected testimony, without prejudice to their right to so designate

other testimony after reviewing the transcript. Any party or non-party may, within fifteen days

MOTION FOR PROTECTIVE ORDER - 7 of 14
(22 l 8-CV-Ol639-RSL) |_AW OFF|CES
GORDON THOMAS HONEYWELL LLP
1201 PAC|F|C AVENUE, SU|TE 2100
TACOMA,WASH|NGTON 98402 26
(253) 620-6500 - FACS|M|LE (253)620-6565

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 2:18-cv-01639-RSL Document 35-1 Filed 01/23/19 Page 24 of 30

after receiving the transcript of the deposition or other pretrial proceeding, designate portions
of the transcript or exhibits thereto, as confidential If a party or non-party desires to protect
confidential information at trial, the issue should be addressed during the pre-trial conference.

(c) Other tangible items: the producing party must affix in a prominent place
on the exterior of the container or containers in which the information or item is stored the
word “CONFIDENTIAL” “HIGHLY CONFIDENTIAL” If only a portion or portions of the
information or item warrant protection, the producing party, to the extent practicable, shall
identify the protected portion(s).

5 .3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the designating
party’s right to secure protection under this agreement for such material Upon timely
correction of a designation, the receiving party must make reasonable efforts to ensure that the
material is treated in accordance with the provisions of this agreement
6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.l Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

6.2 Meet and Confer. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement Any motion regarding

confidential designations or for a protective order must include a certification, in the motion

MOTION FOR PROTECTIVE ORDER - 8 of 14
(211 8-0V-Ol639-RSL) LAW OFF|CES
GORDON THOMAS HONEYWELL LLP
1201 PAC|F|C AVENUE, SU|TE 2100
TACOMA, WASH|NGTON 98402 27
(253) 620-6500 - FACS|M|LE (253) 620-6565

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 2:18-cv-01639-RSL Document 35-1 Filed 01/23/19 Page 25 of 30

or in a declaration or affidavit, that the movant has engaged in a good faith meet and confer
conference with other affected parties in an effort to resolve the dispute without court action
The certification must list the date, manner, and participants to the conference A good faith
effort to confer requires a face-to-face meeting or a telephone conference.

6.3 Judicial Intervention. If the parties cannot resolve a challenge without court
intervention, the designating party may file and serve a motion to retain confidentiality under
Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden
of persuasion in any such motion shall be on the designating party. Frivolous challenges, and
those made for an improper purpose (e.g., to harass or impose unnecessary expenses and
burdens on other parties) may expose the challenging party to sanctions. All parties shall
continue to maintain the material in question as confidential until the court rules on the

challenge.

7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRGDUCED IN
OTHER LITIGATION

If a party is served with a subpoena or a court order issued in other litigation that
compels disclosure of any information or items designated in this action as
“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”, that party must:

(a) promptly notify the designating party in writing and include a copy of the
subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena or order is
subject to this agreement Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued

by the designating party whose confidential material may be affected.

MOTION FOR PROTECTIVE ORDER - 9 Of 14
(2!18-0V-01639-RSL) |_AW QFF|CES
GORDON THOMAS HONEYWELL LLP
1201 PAC|FIC AVENUE, SU|TE 2100
TACOMA, wAsHlNc-;TON 98402 28
(253) 620-6500 - FACS|M|LE (253)620-6565

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 2:18-cv-01639-RSL Document 35-1 Filed 01/23/19 Page 26 of 30

8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a receiving party learns that, by inadvertence or otherwise, it has disclosed
confidential material to any person or in any circumstance not authorized under this
agreement the receiving party must immediately (a) notify in writing the designating party of
the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
protected material, (c) inform the person or persons to whom unauthorized disclosures were
made of all the terms of this agreement and (d) request that such person or persons execute
the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
PROTECTED MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
provision is not intended to modify whatever procedure may be established in an e-discovery
order or agreement that provides for production without prior privilege review. The parties
agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein

If, in connection with this litigation and irrespective of the care actually exercised by
the producing party, information subject to a claim of attorney-client privilege, work-product
immunity or protection, or any other applicable privilege or immunity is inadvertently
disclosed (“Disclosed Protected Information”), such disclosure of the Disclosed Protected
Information shall not constitute or be deemed a waiver or forfeiture of any claim of privilege
or work product protection that a party would otherwise be entitled to assert with respect to

the Disclosed Protected Information and its subject matter, either in this captioned litigation

MOTION FOR PROTECTIVE ORDER - 10 of 14
(2118-0V-01639-RSL) LAW OFF|CES
GORDON THOMAS HONEYWELL LLP
1201 PAC|F|C AVENUE, SU|TE 2100
TACOMA,WASH|NGTON 98402 29
(253) 620-6500 - FACS|M|LE (253) 620-6565

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 2:18-cv-01639-RSL Document 35-1 Filed 01/23/19 Page 27 of 30

or in any other federal state_ govemment. or administrative proceeding or other inquiry (e.g.‘
subpoena duces tecumL.

A party may assert, in writing, the attorney-client privilege or work product
production or other privilege or immunity with respect to the Disclosed Protected
Information. The receiving party shall, within ten business days of receipt of that written
assertion, return or destroy all copies of the Disclosed Protected Information and provide
written certification The receiving party’s compliance with this section does not constitute
acknowledgment of or acquiescence in the substantive claim of privilege asserted by the
producing party. With ten business days of the notification that such Disclosed Protected
Information has been returned or destroyed, the party claiming a privilege shall produce a
privilege log with respect to the Disclosed Protected Information. If the producing party
claims only a portion of the Disclosed Protected Inforrnation is privileged, the producing
party shall provide, along with the privilege log, a new copy of the Disclosed Protected
Inforrnation with the allegedly privileged or protected portions redacted.

The receiving party may move the Court for an order compelling production of the
Disclosed Protected Infonnation (a “Privilege Motion”). The Privilege Motion shall be filed
under seal and shall not assert waiver as a ground for entering such an order based on the fact
or circumstance of the production The party claiming privilege retains the burden of
establishing the privileged or protected nature of any Disclosed Protected Information.
Nothing in this paragraph shall limit the right of any party to petition the Court for an in
camera review of the Disclosed Protected Information.

10. NGN TERMINATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals, each

MOTION FOR PROTECTIVE ORDER - 11 of 14
(2218-CV-01639-RSL) |_AW OFF|CES
GORDON THOMAS HONEVWELL LLP
1201 PAC|F|C AVENUE, SU|TE 21oo
TACOMA, WASH|NGTON 98402 30
(253) 620-6500 - FACS|M|LE (253) 620-6565

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 2:18-cv-01639-RSL Document 35-1 Filed 01/23/19 Page 28 of 30

receiving party must return all confidential material to the producing party, including all
copies, extracts and summaries thereof. Alternatively, the parties may agree upon appropriate
methods of destruction

Notwithstanding this provision counsel are entitled to retain one archival copy of all
documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
work product, even if such materials contain confidential material The confidentiality
obligations imposed by this agreement shall remain in effect until a designating party agrees

otherwise in writing or a court orders otherwise.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

Dated this 213t day of January, 2019.

KUTAK ROCK LLP

By: s/ Geana M Van Dessel
Geana Van Dessel, WSBA No. 35969
Geana.VanDessel@KutakRock.com

NICHOLAS ROSS KNAPTON, P.C.

Bv: s/ Nicholas R. Knaoton
Nicholas R. Knapton, WSBA#35634

Email: Nick-'ct-'Knar_)toncom

Attorneys for Plaintiff
AlphaPrint, Inc. dba AlphaGraphics Seattle

GORDON THOMAS HONEYWELL LLP

By s/ Stephanie Bloom)‘ield

Stephanie Bloomfield, WSBA No. 24251
sbloomfield@gth-law.com

Attorneys for Defendants

MOTION FOR PROTECTIVE ORDER - 12 of 14
(2118-CV-01639-RSL) |_AW OFF|CES
GORDON THOMAS HONEYWELL LLP
1201 PAC|F|C AVENUE, SU|TE 2100
TACOMA, WASH|NGTON 98402 31
(253) 620-6500 - FACS|M|LE (253) 620-6565

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 2:18-cv-01639-RSL Document 35-1 Filed 01/23/19 Page 29 of 30

ORDER

Pursuant to the above stipulation of the parties, it is now ORDERED that the above

Protective Order be entered in this case and filed by the Clerk of the Court.

11
Dated this 35 day ofJanuar-y, 2019

2015 Cara;.,<a

 

The Honorable Robert S. Lasnik

MOTION FoR PROTECTIVE oRDER - 13 of 14
(2:18-cv-01639-RSL)

LAW OFF|CES
GORDON THOMAS HON EYWELL LLP
1201 PAC|F|C AVENUE, SU|TE 2100
TACOMA, WASH|NGTON 98402
(253) 620-6500 - FACS|M|LE (253) 620-6565

32

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 2:18-cv-01639~RSL Document 35-1 Filed 01/23/19 Page 30 of 30

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

I, [print or type full name], of

 

[print or type full address], declare under

 

penalty of perjury that I have read in its entirety and understand the Stipulated Protective
Order that was issued by the United States District Court for the Western District of
Washington on January __ 2019, in the case of AlphaPrint, Inc. v. Baker et al, No. 2:18-cv-
01639-RSL. I agree to comply with and to be bound by all the terms of this Stipulated
Protective Order and 1 understand and acknowledge that failure to so comply could expose me
to sanctions and punishment in the nature of contempt I solemnly promise that 1 will not
disclose in any manner any information or item that is subject to this Stipulated Protective
Order to any person or entity except in strict compliance with the provisions of this Order. I
further agree to submit to the jurisdiction of the United States District Court for the Western
District of Washington for the purpose of enforcing the terms of this Stipulated Protective

Order, even if such enforcement proceedings occur after termination of this action

Date:

City and State where sworn and signed:

 

 

Printed name:

 

Signature:

MOTION FOR PROTECTIVE ORDER - 14 of 14
(2118-CV-01639-RSL) LAW OFF|CES
GORDON THOMAS HONEYWELL LLP
1201 PAC|FlC AVENUE, SU|TE 2100
TACOMA, WASH|NGTON 98402 33
(253) 620-6500 - FACS|M|LE (253)620-6565

 

